  Case 1:18-cr-00123-RDA Document 469 Filed 02/14/20 Page 1 of 3 PageID# 3079



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


UNITED STATES OF AMERICA

       v.                                                CRIMINAL NO.
                                                         1:18-CR-123-RDA-2
ELMER ZELAYA MARTINEZ,
        Defendant.


              MOTION FOR APPOINTMENT OF ADDITIONAL COUNSEL

           COMES NOW, defendant, Elmer Zelaya Martinez (“Mr. Zelaya Martinez”), by and

through counsel, and pursuant to the Criminal Justice Act, 18 U.S.C. § 3005, and the Federal

Death Penalty Act, 18 U.S.C. § 3599(a), and respectfully requests that this Court appoint

William A. Morrison, Esq. as co-counsel in this matter and in support thereof states as

follows.

       William A. Morrison is an experienced death penalty attorney. He has represented

defendants charged with capital offenses at the pretrial, trial, and penalty-phase in addition

to representing death sentenced defendants in both state and federal habeas corpus

proceedings. (See attached CV). Mr. Morrison has represented defendants in various

jurisdictions across the country and has been admitted in various District Courts.

       This case merits a third attorney for the following reasons:

       This is a complex case as admitted by the government in their Motion to have it so

declared (Doc.77). The discovery in this case is voluminous and ongoing. A significant
  Case 1:18-cr-00123-RDA Document 469 Filed 02/14/20 Page 2 of 3 PageID# 3080



portion of discovery is in Spanish. Adding to the complexity of this case is that the Mr.

Zelaya Martinez was born in El Salvador. Most, if not all of the capital related mitigation

evidence needed to effectively represent Mr. Zelaya Martinez are located in El Salvador,

requiring members of Mr. Zelaya Martinez’s defense team to travel to El Salvador.

Additionally, Mr. Zelaya Martinez’s defense team expects to file numerous capital related

motions, while simultaneously reviewing on-going discovery productions, and preparing for

trial that may include a possible penalty phase. In order to effectively represent Mr. Zelaya

Martinez, should this case move to a penalty phase, it will be necessary to present a complex

mosaic of personal, cultural, and social history as to Mr. Zelaya Martinez, his family,

friends, his community, and other aspects of his life that may effect the jury’s decision as to

whether or not to impose a death sentence. These tasks require the assistance of an

additional attorney.

        WHEREFORE, undersigned respectfully requests that this Court appoint William A.

Morrison as co- counsel in this case and that his appointment be effective as of January 30,

2020.

        Respectfully submitted this the 14th day of February 2020.




                                               !2
  Case 1:18-cr-00123-RDA Document 469 Filed 02/14/20 Page 3 of 3 PageID# 3081



                                                      Respectfully Submitted,

                                                      By: /s/_______________
                                                      Manuel E. Leiva VSB # 42942
                                                      Attorney for Defendant
                                                      The Leiva Law Firm, PLC
                                                      3955 Chain Bridge Road
                                                      Second Floor
                                                      Fairfax, VA 22030
                                                      (703) 352-6400
                                                      Facsimile (703) 352-5226
                                                      mleiva@leiva-law.com



                              CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I filed the foregoing document with the court
through the Court’s CM/ECF system.



                                     Rebeca Bellows, Esq.
                                     Assistant United States Attorney
                                     United States Attorney’s Office
                                     2100 Jamieson Avenue
                                     Tel: 703-299-3800
                                     Fax: 703-299-3980
                                     becky.bellows@usdoj.gov

                                                      By: /s/_______________
                                                      Manuel E. Leiva VSB # 42942
                                                      Attorney for Defendant
                                                      The Leiva Law Firm, PLC
                                                      3955 Chain Bridge Road
                                                      Second Floor
                                                      Fairfax, VA 22030
                                                      (703) 352-6400
                                                      Facsimile (703) 352-5226
                                                      mleiva@leiva-law.com




                                                 !3
